 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

Vv. : CRIM. NO. —
CESAR HUMBERTO SANCHEZ :
ALMENDARES a/k/a "Cesar Sanchez" :
[DEFENDANT]

 

l. Thave Previously been convicted and sentenced to serve a term of imprisonment in
the State of New Jersey

, and am currently Serving that term of

[jurisdiction where Sentenced]
imprisonment at Southern State Correctional F acility, 4295 RT 47, Delmont, NJ 08314 ;
[name and location of prison where Serving sentence]

T have not completed Serving that Sentence,

been brought to federal court in Trenton » New Jersey .
ee

[Newark 7; renton, Camden]

4, Knowing this, I do hereby waive My right to remain in federal Custody, and I request
to be promptly returned to the custody of the State of New Jersey ‘0 continue serving

jurisdiction where Sentenced]

 

  

3 ZS - Lr Te
my sentencing there. I further understand that if ordered to do so, the United States Marshal

Service shall produce me, pursuant to a writ, for further proceedings in this matter.

    

Date: 5-15 “1S

 

Déféndant

/ Mg ku paw 515-17

Attorney for Defendant ted)

HON. LOISVH., GOODSIAN
UNITED STATES CON ATE JUDGE
